DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 – 17 are pending in this application.
Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 02/03/2022 has been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (U.S Patent No. 6,937,355 B1, hereinafter ‘Miyazawa’) in view of Nishi et al. (U.S PreGrant Publication No. 2018/0205837 A1, hereinafter ‘Nishi’) and further in view of Suzuki (U.S PreGrant Publication No. 2017/0366638 A1, hereinafter ‘Suzuki’).

With respect to claim 1, Miyazawa teaches a printer (i.e., a printer 2, Fig. 1) comprising: 
a first communication interface (e.g., a serial interface, Col 3, lines 1 – 8)) including a first integrated circuit (Fig. 6) and a first buffer (e.g., a print data buffer 2163, Fig. 6) configured to store first communication data (e.g., configured to store print data contained in Read Block Response informed by a computer 1, Col 10 (lines 11 – 26); Col 11 (lines 47 – 67)), the first communication interface being communicably connected to a user terminal (e.g., can be connected to said computer 1, Fig. 6); 
a second communication interface (e.g., a data communication part 21 has a least another interface to connect to a digital video camera 4, Fig. 6, Col 8 (lines 46 – 54); Col 9 (lines 55 – 62)) including a second integrated circuit (Fig. 6) and a second buffer (e.g., a general purpose buffer 2162, Fig. 6) configured to store second communication data (e.g., configured to store data in a packet other than the Read Block Response, Col 10 (lines 27 – 41)); and 
a processor (e.g., a packet processing part 113, Fig. 4) configured to store the first communication data in the first buffer (e.g., configured to store said print data in said print data buffer 2163, Col 10 (lines 29 – 41)), but fails to teach (a) that said second communication interface being communicably connected to an analysis terminal; and 
(b) store the second communication data, generated by replicating the first communication data, in the second buffer.  
However, with respect to above difference (a), Nishi teaches a communication interface being communicable connected to an analysis terminal (Nishi: e.g., teaches a image processing apparatus 200 having a least an interface capable of being connected to a relay apparatus configured to analyze packet(s) when a communication error is detected, ¶0017 - ¶0021, ¶0067, ¶0083 - ¶0085).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Miyazawa as taught by Nishi since Nishi suggested within ¶0020 - ¶0021, ¶0067 and ¶0083 - ¶0085 that such modification of having a relay apparatus would identify or reset communication in order to fix abnormal description found in a packet.
Miyazawa, modified by Shoji fails to teach above difference (b).  However, in the same field of endeavor of packet as communication data, Suzuki teaches: store a second communication data, generated by replicating the a communication data, in a second buffer (e.g., store first packet in a first buffer, where subsequently store the second packet, generated by replicating said first packet, into a second buffer, abstract, ¶0005).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Miyazawa in view of Nishi as taught by Suzuki since Suzuki suggested in ¶0005 that such modification of replicating packets would reduce probability of loss.

With respect to claim 2, Miyazawa in view of Nishi and further in view of Suzuki teaches the printer according to claim 1, wherein the first communication interface is a universal serial bus module (e.g., data to be printed can be transmitted via serial interface, Col 2 (lines 21 – 26), Col 3 (lines 1 – 8)).  

With respect to claim 3, Miyazawa in view of Nishi and further in view of Suzuki teaches the printer according to claim 1, wherein the first communication data includes at least one of communication data received from the user terminal or communication data output to the user terminal (e.g., at least from the computer 1, Col 4 (lines 31 – 41)).

With respect to claim 4, Miyazawa in view of Nishi and further in view of Suzuki teaches the printer according to claim 1, wherein Nishi teaches the processor is further configured to output the second communication data stored in the second buffer to the analysis terminal (e.g., said relay apparatus is adapted to analyze the packet in which an error is detected, ¶0021, ¶0067).

With respect to claim 6, Miyazawa in view of Nishi and further in view of Suzuki teaches the printer according to claim 1, wherein the first communication interface is communicably connected to the user terminal via a first network, the second communication interface is communicably connected to the analysis terminal via a second network, and the first network and the second network conform to a standard of the first communication interface and the second communication interface, respectively (It’s well known in the art for a printer to have two communication interfaces with different communication lines in order to establish network redundancy or avoid going down,  Col 3 (lines 1 – 8); Col 4 (lines 31 – 41).

With respect to claim 7, Miyazawa in view of Nishi and further in view of Suzuki teaches the printer according to claim 6, wherein the standard of the first communication interface and the second communication interface includes at least one of a wired connection or a wireless connection (e.g., design choice: Fig. 1 shows the printer using two connections).

With respect to claims 8 – 11, 13 and 14, these are system claims corresponding to the apparatus claim 1 – 4, 6 and 7, respectively. Therefore, these are rejected for the same reasons as the apparatus claim 1 – 4, 6 & 7, respectively.

With respect to claim 15, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 16, this is a method claim corresponding to the apparatus claim 4.  Therefore, this is rejected for the same reasons as the apparatus claim 4.

Claims 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, Nishi and Suzuki in view of Naruse (U.S PreGrant Publication No. 2020/0014806 A1, hereinafter ‘Naruse’).

With respect to claim 5, Miyazawa in view of Nishi and further in view of Suzuki teaches the printer according to claim 3, but neither of them teach: wherein the communication data received from the user terminal includes at least one of print data or a command, the command includes at least one of a command for causing the printer to output setting information of the printer or a command for causing the printer to output information indicating a state of the printer, and the state of the printer includes an error occurrence state indicating a jam of the printer.  
However, Naruse teaches wherein the communication data received from the user terminal includes at least one of print data or a command, the command includes at least one of a command for causing the printer to output setting information of the printer or a command for causing the printer to output information indicating a state of the printer, and the state of the printer includes an error occurrence state indicating a jam of the printer (Naruse: e.g., In response to a job request (e.g. a command), the printer returns state information of the MFP, in which can include a paper jam or state of the printer, Fig. 6D, ¶0061, ¶0070, ¶0074, ¶0093).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Miyazawa in view of Nishi and Suzuki as taught by Naruse since Naruse suggested within ¶0070 - ¶0074, ¶0093 and Fig. 6d that such modification, as additional feature, of receiving a command and returning a response would determine if the printer has a communication error or failure in order to foresee if the printer is ready or not.

With respect to claim 12, this is a system claim corresponding to the apparatus claim 5. Therefore, this is rejected for the same reasons as the apparatus claim 5.

With respect to claim 17, this is a method claim corresponding to the apparatus claim 5.  Therefore, this is rejected for the same reasons as the apparatus claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674